 Case 20-19885-ABA              Doc 10 Filed 08/28/20 Entered 08/29/20 00:25:50                      Desc Imaged
                                     Certificate of Notice Page 1 of 3
Form oscmsdoc − oscmissdocv27

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
401 Market Street
Camden, NJ 08102

                                         Case No.: 20−19885−ABA
                                         Chapter: 13
                                         Judge: Andrew B. Altenburg Jr.

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Tina Marie Doughty                                       Walter Troy Doughty
   427 Davis Ave.                                           427 Davis Ave.
   Northfield, NJ 08225                                     Northfield, NJ 08225
Social Security No.:

Employer's Tax I.D. No.:


                       ORDER TO SHOW CAUSE WHY CASE SHOULD NOT BE
                  DISMISSED FOR FAILURE TO FILE DOCUMENTS OR EXTEND TIME

    The debtor filed a petition on August 25, 2020 but failed to file the following documents required by Fed. R.
Bankr. P. 1007:

         Pages 6−8 of Voluntary Petition, Debtor(s) Signature(s), Social Security Number(s), Statement About Your
Social Security Number(s) Form 121, Summary of Assets/Liabilities and Statistical Information, Declaration About
An Individuals Schedules, Statement of Financial Affairs For Individuals, Statement of Your Current Monthly
Income & Calculation of Commitment Period(122C−1), Calculation of Your Disposable Income (122C−2) − If
Applicable, Chapter 13 Plan and Motions (LOCAL FORM), List of All Creditors, Schedules A/B,C,D,E/F,G,H,I,J

     It is hereby ORDERED that:

     The debtor or debtor's attorney must appear at a hearing before the Honorable Andrew B. Altenburg Jr. on:

    Date: September 15, 2020
    Time: 10:30 AM
    Location: Courtroom 4B, Mitchell H. Cohen Courthouse, 1 John F. Gerry Plaza, 400 Cooper Street, Camden,
NJ 08101−2067

     to show cause why the case should not be dismissed.

     If all required documents are filed with the Clerk before the hearing date, this Order to Show Cause will be
vacated and no appearance is required.

     Any motion or other objection that is filed will be considered a Motion for Extension of Time to File Schedules,
Statements, and Other Documents under Fed. R. Bankr. P. 1007(c), and will be scheduled by the court to be heard on
the same date and time as this Order to Show Cause.
      Unless all required documents are filed before the hearing date on this Order to Show Cause, you must appear
at the hearing. FAILURE TO APPEAR AT THE HEARING WILL RESULT IN DISMISSAL OF THE CASE.
IMPORTANT: Any document filed must be the most recent version of the applicable Official or Local Form.
Please check www.njb.uscourts.gov to find updated forms.
 Case 20-19885-ABA       Doc 10 Filed 08/28/20 Entered 08/29/20 00:25:50   Desc Imaged
                              Certificate of Notice Page 2 of 3
Dated: August 26, 2020
JAN: jpl

                                       Andrew B. Altenburg Jr.
                                       United States Bankruptcy Judge
        Case 20-19885-ABA              Doc 10 Filed 08/28/20 Entered 08/29/20 00:25:50                               Desc Imaged
                                            Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                                  District of New Jersey
In re:                                                                                                     Case No. 20-19885-ABA
Tina Marie Doughty                                                                                         Chapter 13
Walter Troy Doughty
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0312-1                  User: admin                        Page 1 of 1                          Date Rcvd: Aug 26, 2020
                                      Form ID: oscmsdoc                  Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 28, 2020.
db/jdb         +Tina Marie Doughty,   Walter Troy Doughty,   427 Davis Ave.,   Northfield, NJ 08225-1909

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg            +E-mail/Text: ustpregion03.ne.ecf@usdoj.gov Aug 27 2020 00:28:56     United States Trustee,
                 Office of the United States Trustee,   1085 Raymond Blvd.,   One Newark Center,   Suite 2100,
                 Newark, NJ 07102-5235
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 28, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 26, 2020 at the address(es) listed below:
              Isabel C. Balboa   ecfmail@standingtrustee.com, summarymail@standingtrustee.com
              U.S. Trustee   USTPRegion03.NE.ECF@usdoj.gov
                                                                                            TOTAL: 2
